Citation Nr: 9920889	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-17 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial disability evaluation 
for service-connected post-operative residuals of prostate 
cancer, secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1953 to 
January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 
March 1997 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
That rating decision, in pertinent part, granted service 
connection for post-operative residuals of prostate cancer, 
secondary to Agent Orange exposure, and assigned thereto a 
noncompensable (0 percent) initial disability rating, 
effective November 1996.


FINDINGS OF FACT


1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected post-operative residuals 
of prostate cancer, secondary to Agent Orange exposure, are 
currently manifested by: a normal prostate-specific antigen 
level; good erections; good stream; potency; no blood in the 
urine; no dysuria; and subjective complaints of an inability 
to ejaculate, incontinence when sexually aroused, and 
decreased penis size.

3.  The evidence of record does not show urinary leakage 
requiring the wearing of absorbent material which must be 
changed less than two times per day.



CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
the veteran's service-connected post-operative residuals of 
prostate cancer, secondary to Agent Orange exposure, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp 1999); 
38 C.F.R. Part 4, including §§ 4.7, 4.115a, 4.115b, and 
Diagnostic Code 7257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The initial assignment of 
a disability rating following the award of service connection 
is part of the original claim, and the United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132, emphasis in the original.  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC. Id.

Similar to Fenderson, the RO in this case identified the 
issue on appeal as evaluation of the veteran's service-
connected post-operative residuals of prostate cancer, 
secondary to Agent Orange exposure, rather than as a 
disagreement with the original rating award.  However, the 
RO's April 1997 SOC and October 1997 supplemental SOC 
provided the appellant with the appropriate, applicable law 
and regulations and an adequate discussion of the basis for 
the RO's assignment of initial disability evaluation in this 
matter.  Consequently, the Board sees no prejudice to the 
appellant in recharacterizing the issue on appeal to properly 
reflect the appellant's disagreement with the initial 
disability evaluation assigned to his residuals of shrapnel 
wounds to lower left extremity. See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 


II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  The veteran served on active 
duty in the United States Army from August 1953 through 
January 1976, including service in the Republic of Vietnam 
during the Vietnam Era.

In July 1996, the veteran filed a claim for service 
connection for post-operative residuals of prostate cancer, 
secondary to Agent Orange exposure.  

Medical treatment reports, dated April 1994 through August 
1996, were retrieved from A. Klaiman, M.D., and the VA 
medical center in Orlando, Florida.  In December 1994, the 
veteran underwent a transrectal ultrasound and biopsy.  
Physical examination revealed an enlarged prostate with 
slight induration of the right hemiprostate laterally.  The 
report of this procedure noted a postoperative diagnosis of 
prostate irregularity.  A pathologist's consultation report, 
dated December 1994, noted findings of prostatic 
adenocarcinoma.  

In January 1995, the veteran underwent a radical retropubic 
prostatectomy.  Prostate-specific antigen level (PSA) tests, 
performed in February 1995, June 1995, September 1995, 
January 1996, July 1996, revealed results of 0.00.  An August 
1996 treatment report noted that the veteran's history of 
localized prostate cancer.  The report also stated that he 
"has no evidence of disease at this time, and his last PSA 
was 0.0."  A February 1997 treatment report indicated that 
the veteran was doing well without blood in the urine or 
dysuria.  It also noted that he was potent.

In March 1997, a VA prostate examination was conducted.  The 
report of this examination noted the veteran's history of 
adenocarcinoma of the prostate.  The 
report also stated, in part:

His postoperative period has been 
essentially unremarkable.  He denies any 
history of urinary incontinence.  He 
denies any history of erectile 
dysfunction.  His PSA was 0.01 in 
February of 1997.

OBJECTIVE FINDINGS:  On physical 
examination, there are no suprapubic or 
lower abdominal masses.  Both testes are 
descended and palpable, and there are no 
penile lesions.  On digital rectal 
exam[ination], there is no evidence of 
masses.  The prostate is absent.

The report concluded with a diagnosis of nonmetastatic 
prostate cancer, status post radical prostatectomy.

An August 1997 treatment report noted that the veteran's PSA 
level was 0.00.  It noted that he was doing well without 
blood in the urine or dysuria and that his stream and 
erections were good.  It also noted that he was place on a 
low-fat diet to reduce his cholesterol level.

In August 1997, a hearing was conducted before the RO.  At 
the hearing, the veteran testified that his service-connected 
post-operative residuals of prostate cancer are manifested by 
an inability to ejaculate, incontinence when sexually 
aroused, and decreased penis size.  He indicated that he does 
not take any medication for this condition, but that he 
follows a strict diet. 

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).  "In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met."  38 C.F.R. § 4.31 (1998).

Prostate gland injuries, infections, hypertrophy, and 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant. 38 C.F.R. 
§ 4.115b, Diagnostic Code 7257 (1998).

Voiding dysfunction is rated as urine leakage, urinary 
frequency, or obstructed voiding. 38 C.F.R. § 4.115a (1998).

In regard to urine leakage, 38 C.F.R. § 4.115a provides that 
a 20 percent evaluation is warranted for urine leakage that 
requires the wearing of absorbent materials which must be 
changed less than two times per day.  A 40 percent evaluation 
is warranted when urine leakage requires the wearing of 
absorbent materials which must be changed two to four times 
per day.  A 60 percent evaluation is warranted when urine 
leakage requires the wearing of absorbent materials which 
must be changed more than four times per day.

Under urinary frequency, a 10 percent rating is warranted 
upon a showing of a daytime voiding interval between two and 
three hours, or; awakening to void two times per night.  A 20 
percent rating is warranted upon a showing of a daytime 
voiding interval of between one and two hours or when there 
is awakening to void three or four times per night.  A 40 
percent rating is warranted when the daytime voiding interval 
is less than one hour, or there is awakening to void five or 
more times per night. 38 C.F.R. § 4.115a.

With respect to obstructive voiding, 38 C.F.R. § 4.115a 
provides that symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year warrants a 
noncompensable evaluation.  Marked obstructed voiding 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of post void 
residuals greater than 150 cc, uroflowmetry, marked 
diminished peak flow rate (less than 10 cc/sec), recurrent 
urinary tract infections secondary to obstruction, or 
stricture disease requiring periodic dilatation every 2 to 3 
months, warrants a 10 percent evaluation.  Urinary retention 
requiring intermittent or continuous catheterization warrants 
a 30 percent evaluation.

A 10 percent disability evaluation is assigned for urinary 
tract infections that require long-term drug therapy, one or 
two hospitalizations per year and/or with intermittent 
intensive management.  A 30 percent evaluation is assigned 
for urinary tract infection with recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management. 38 C.F.R. § 4.115a.

After a thorough review of the evidence of record, the Board 
concludes that the veteran's service-connected post-operative 
residuals of prostate cancer, secondary to Agent Orange 
exposure, do not warrant a separate compensable disability 
rating.  

The veteran's post surgical treatment records indicate that 
he has not had a recurrence of prostate cancer.  Private 
treatment reports in July 1996 note that the veteran had good 
erections.  A February 1997 treatment report noted that the 
veteran was doing well without blood in the urine or dysuria.  
It also noted that he was potent.  On his most recent VA 
prostate examination, performed in May 1997, the veteran's 
post-operative period was described as "essentially 
unremarkable."  The report indicated that he denied any 
history of urinary incontinence or erectile dysfunction.  
Physical examination revealed no suprapubic or lower 
abdominal masses, and the report concluded with a diagnosis 
of nonmetastic prostate cancer, status post radical 
prostatectomy.  A subsequent treatment report, dated August 
1997, noted that the veteran's PSA level was 0.00.  It also 
noted that the veteran was doing well without blood in the 
urine or dysuria and that his stream and erections were good. 

Although the veteran complains of an inability to ejaculate, 
incontinence when sexually aroused, and decreased penis size, 
the medical evidence of record contradicts these claims.  As 
noted above, the veteran denied any problems relating to 
urinary incontinence or erectile dysfunction during his March 
1997 VA examination.  The August 1997 treatment report noted 
that the veteran's stream and erections were good.  Under 
these circumstances, the Board concludes that the evidence 
does not meet or nearly approximate the criteria necessary 
for assignment of a compensable disability rating for the 
veteran's service-connected post-operative residuals of 
prostate cancer, secondary to Agent Orange exposure.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  It has not been shown that the 
veteran's service-connected post-operative residuals of 
prostate cancer, secondary to Agent Orange exposure, cause 
marked interference with employment, or have required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  

Because the preponderance of the evidence is against the 
veteran's claim, there is no doubt to be resolved in his 
favor. 38 U.S.C.A. § 5107(b) (West 1991).  Accordingly, 
entitlement to a compensable disability evaluation for the 
veteran's service-connected post-operative residuals of 
prostate cancer, secondary to Agent Orange exposure, has not 
been shown.


ORDER

A compensable initial disability evaluation for service-
connected post-operative residuals of prostate cancer, 
secondary to Agent Orange exposure, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

